J-A24008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE MATTER OF: THE ADOPTION             :   IN THE SUPERIOR COURT OF
    OF N.L.S.                                  :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: P.L.S., NATURAL                 :
    MOTHER                                     :
                                               :
                                               :
                                               :   No. 165 WDA 2020

              Appeal from the Decree Entered December 31, 2019
     In the Court of Common Pleas of Erie County Orphans' Court at No(s):
                             99 In Adoption 2019


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED SEPTEMBER 22, 2020

        P.L.S. (“Mother”) appeals from the December 31, 2019 decree, which

granted the petition filed by the Erie County Office of Children and Youth

(“OCY” or “the Agency”) to involuntarily terminate her parental rights to her

minor child, N.L.S (born in December of 2015) (“Child”), pursuant to Sections

2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, 23 Pa.C.S. §§ 2101-

2938.1     Counsel seeks permission to withdraw from further representation

pursuant to Anders v. California, 386 A.2d 738 (Pa. 1967). Upon review,

we find that counsel’s Anders brief satisfies the requirements set forth in

Commonwealth v. Santiago, 98 A.2d 349 (Pa. 2009), and that there are no

non-frivolous claims that Mother can raise herein.          Accordingly, we grant




____________________________________________


1   Child’s biological father, J.C.S. (“Father”), is deceased.
J-A24008-20



counsel’s petition to withdraw and affirm the orphans’ court’s termination

decree.

      The orphans’ court summarized the procedural background and relevant

facts of this matter in its Pa.R.A.P. 1925(a) opinion:

            This matter arises from a Petition for Involuntary
      Termination of Parental Rights to a Child Under the Age of 18
      Years (“IVT Petition”) filed by the Erie County [OCY] on September
      20, 2019, against … [Mother], biological [m]other of [Child], born
      [in] December [of] 2015.          [Father] … is deceased, DOD:
      November 23, 2016. An evidentiary hearing was held before the
      Honorable Shad Connelly, Senior Judge, on or about December
      12, 2019. Mother was represented by court[-]appointed counsel.
      [Child was] … represented by separate court[-]appointed legal
      counsel.    After the hearing, a[ final decree] was entered
      terminating Mother’s parental rights….

         [] Child was adjudicated dependent by order dated February
      23, 2017. [] Child was returned to Mother by order dated April
      11, 2018. [] Child was again adjudicated dependent, by order
      dated October 22, 2018[, and filed October 23, 2018]. The
      October 23, 2018 order included the following requirements in
      Mother’s permanency plan (“Plan”) for reunification:

          1. Refrain from the use of drugs and/or alcohol and submit
             to random urinalysis testing as requested by the
             [A]gency at the Esper Treatment Center … ;

          2. Obtain and maintain gainful employment and submit
             proof of employment to the [A]gency’s request;

          3. Obtain and maintain safe and stable housing and allow
             the [A]gency access to the home on a monthly basis;

          4. Participate in an agency[-]approved anger management
             program and follow all recommendations;

          5. Participate in Time Limited Family Reunification services
             and follow all recommendations;

          6. Engage in mental      health   services     and   follow   all
             recommendations;


                                     -2-
J-A24008-20


       7. Follow all recommendations for treatment from her
          recent treatment at St. Vincent Behavioral Services;

       8. Participate in and attend       any   and   all   medical
          appointments for [Child];

       9. Sign any and all releases of information as requested by
          the [A]gency.

          By order entered after the first permanency review hearing
     (“PRH”) on January 23, 2019, the court found “minimal
     compliance” with the Plan, and that Mother demonstrated
     “minimal progress toward alleviating the circumstances which
     necessitated the original placement.” The permanency goal
     remained reunification, with a concurrent placement plan for
     [a]doption. Mother’s Plan remained the same.

            The second PRH was held on July 8, 2019. At that time[,]
     the court again found minimal compliance with the Plan, and that
     Mother demonstrated “minimal progress toward alleviating the
     circumstances which necessitated the original placement.” A
     Permanency Review Order was entered on August 1, 2019,
     whereby the permanency goal was changed to [a]doption, and the
     Agency was relieved from offering further services. The IVT
     Petition was filed on September 20, 2019….

           The IVT hearing was held on December 12, 2019. The
     Agency presented 13 exhibits, admitted without objection, as well
     as witness testimony from Agency caseworker William Rounsley,
     Agency permanency caseworker Rachel Campbell, and Denise
     Digiacomo, a caseworker for the Family Reunification Program at
     Family Services Northwest Pennsylvania.

           Mr. Rounsley testified that he was assigned to the case in
     February of 2017[,] upon reports of drug and alcohol use by
     Mother, concerns regarding Mother’s housing, concerns relating to
     Mother[’s] meeting [Child’s] medical needs, and the history of
     Mother with the [A]gency. [Child] was originally adjudicated
     dependent in February [of] 2017, and was reunified with Mother
     in April of 2018. [Child] was again adjudicated dependent on
     October 22, 2018.

           Mr. Rounsley testified that Mother remained uncooperative
     and noncompliant throughout the dependency proceedings.
     Specifically, Mother lost the home that she was living in and
     became homeless, Mother was not meeting with the Family

                                   -3-
J-A24008-20


     Reunification program, Mother was not participating in urinalysis
     testing, and was not meeting her mental health needs and was
     not following the recommendations from her discharge from St.
     Vincent. The Agency requested a goal change to add a concurrent
     goal of adoption at the first PRH on January 23, 2019, and the
     request was granted.          After continued noncompliance, the
     permanency goal was changed to adoption at the second PRH.
     Between the first and second review periods, Mother became
     pregnant and had concerns regarding her pregnancy. At the
     second PRH, there were still concerns about Mother failing to have
     stable housing[,] and Mother was not getting the recommended
     treatment for her mental health. Mother also failed to produce
     any urinalysis testing for the [A]gency, and was unable to have
     any visitation with [Child]. On cross examination, Mr. Rounsley
     testified that the results of Mother’s urinalysis testing were mostly
     no shows, roughly 42, one diluted urine, and 15 urines that tested
     positive for Xanax, Suboxone, or a combination of the two drugs.

            Ms. Digiacomo testified that she provided services for Family
     Reunification to Mother from November 8, 2018, to March 15,
     2019. Ms. Digiacomo testified that she encouraged Mother to seek
     mental health treatment and to participate in trauma
     counseling[;] however, Mother failed to attend after the first initial
     visit. Ms. Digiacomo testified that she only met with Mother
     approximately 12 times during that period, when typically, she
     meets with clients twice a week. Ms. Digiacomo was able to
     observe Mother and [Child] during five visits, but testified that
     Mother had trouble handling her own emotions during the visits,
     and was late to some visits. Ms. Digiacomo testified that when
     she closed services with Mother in March of 2019, that it was an
     unsuccessful closing, and that Mother was deficient on every
     category that Ms. Digiacomo rates for parenting.

           The Agency also presented the testimony of its permanency
     caseworker, Rachel Campbell, who testified that she received this
     case in August of 2019. Ms. Campbell testified that the adoptive
     resource family has been meeting [Child’s] physical, emotional,
     and educational needs, and that there are other children in the
     home that [Child] has bonded with, and that [Child] has bonded
     with her adoptive parents. Ms. Campbell further testified that
     [Child] refers to her adoptive parents as [“M]om[”] and [“D]ad.[”]

          Mother testified that when [Child] was adjudicated
     dependent in October of 2018, there were no drug and alcohol
     concerns. Mother also testified that she is currently residing in

                                     -4-
J-A24008-20


       stable housing and is receiving mental health services,
       specifically, anger management counseling, and that she is
       receiving drug and alcohol treatment through Stairways
       [B]ehavioral [H]ealth. Mother testified that the last time she had
       a visit with [Child] was February 14, 2019. Mother further
       testified that she was not the perpetrator of the domestic violence
       in her home, that her friends were[;] however, she was arrested
       and charged with disorderly conduct.

Orphans’ Court Opinion (“OCO”), 3/10/20, at 1-5 (citations to record and

footnote omitted).

       On December 31, 2019, the orphans’ court entered its order terminating

Mother’s parental rights to Child, pursuant to Sections 2511(a)(1), (2), (5),

(8), and (b) of the Adoption Act. Counsel filed a timely notice of appeal on

January 29, 2020, along with a notice of intent to file an Anders brief in lieu

of a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

See Pa.R.A.P. 1925(c)(4) (providing that, in a criminal case, counsel may file

of record and serve on the judge a statement of intent to file an

Anders/McClendon brief in lieu of filing a statement); see also Interest of

J.T., 983 A.2d 771 (Pa. Super. 2009) (determining that the Anders procedure

set forth in Rule 1925(c)(4) is proper in a termination of parental rights case).

Counsel filed an Anders petition and brief on June 30, 2020.2

____________________________________________


2 We note that counsel previously filed an Anders brief on April 15, 2020,
followed by a motion to withdraw as counsel on May 1, 2020. However, due
to counsel’s failure to notify Mother of her appellate rights or to attach a copy
of a notification letter to the petition to withdraw, pursuant to
Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005) (opining
that the prudent course is to require counsel to attach to the petition to
withdraw a copy of the letter sent to the client advising of his or her rights),
the motion to withdraw was denied and the Anders brief was stricken by per
curiam order dated June 5, 2020.

                                           -5-
J-A24008-20



       Mother now presents the following issues for our review, via counsel’s

Anders brief:

       A. Whether the orphans’ court committed an abuse of discretion
          and/or error of law when it concluded that [OCY] had
          established, by clear and convincing evidence[,] grounds for
          termination of parental rights under 23 Pa.C.S.[] § 2511(a)(1),
          (2), (5)[,] and (8)?

       B. Whether the orphans’ court committed an abuse of discretion
          and/or error of law when it concluded that the termination of
          [Mother’s] parental rig[ht]s was in … Child’s best interest[]
          under 23 Pa.C.S.[] § 2511(b)?

Anders Brief at 3.3

       “When faced with a purported Anders brief, this Court may not review

the merits of the underlying issues without first passing on the request to

withdraw.” Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005)

(quoting Commonwealth v. Smith, 700 A.2d 1301, 1303 (Pa. Super.

1997)).

       Court-appointed counsel who seeks to withdraw from representing
       an appellant on direct appeal on the basis that the appeal is
       frivolous must:

          (1) petition the court for leave to withdraw stating that,
          after making a conscientious examination of the record,
          counsel has determined that the appeal would be frivolous;
          (2) file a brief referring to anything that arguably might
____________________________________________


3 We further note that the Anders brief violates the Rules of Appellate
Procedure by failing to include a copy of the trial court’s Rule 1925(a) opinion.
See Pa.R.A.P. 2111(b). While we are not impeded from determining the
merits of the issues raised herein, as the trial court’s opinion is contained
within the certified record, we do not condone the failure to comply with the
rules. We caution counsel that such violations in the future could result in the
quashal of the appeal. See Booher v. Olczak, 797 A.2d 342, 344 n.1 (Pa.
Super. 2002).

                                           -6-
J-A24008-20


         support the appeal but which does not resemble a “no-
         merit” letter or amicus curiae brief; and (3) furnish a copy
         of the brief to the [appellant] and advise the [appellant] of
         his or her right to retain new counsel or raise any additional
         points that he or she deems worthy of the court’s attention.

      Commonwealth v. Miller, 715 A.2d 1203 (Pa. Super. 1998)
      (citation omitted).

Rojas, 874 A.2d at 639.         Mother’s counsel has complied with these

requirements.   Counsel petitioned for leave to withdraw, and filed a brief

satisfying the requirements of Anders, as discussed, infra.       Counsel also

provided a copy of the brief to Mother, and submitted proof that he advised

Mother of her right to retain new counsel, proceed pro se, and/or to raise new

points not addressed in the Anders brief.

      Our Supreme Court has held, in addition, that counsel must explain the

reasons underlying his assessment of the appellant’s case and his conclusion

that the claims are frivolous. Thus, counsel’s Anders brief must satisfy the

following criteria before we may consider the merits of the underlying appeal:

      [W]e hold that in the Anders brief that accompanies court-
      appointed counsel’s petition to withdraw, counsel must: (1)
      provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Upon review of the Anders brief submitted by Mother’s counsel, we find

it complies with the technical requirements of Santiago. Counsel’s Anders


                                     -7-
J-A24008-20



brief (1) provides a summary of the procedural history and facts of this case;

(2) directs our attention, when applicable, to the portions of the record that

ostensibly supports Mother’s claims of error; (3) concludes that Mother’s

claims are frivolous; and (4) does so by citation to the record and

appropriate/applicable legal authorities.       Thus, we now examine whether

Mother’s claims are, indeed, frivolous. We also must “conduct a simple review

of the record to ascertain if there appear on its face to be arguably meritorious

issues   that   counsel,   intentionally   or    not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc).

      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”


                                      -8-
J-A24008-20



Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      Mother’s issues pertain to Section 2511 of the Adoption Act, which

governs the termination of parental rights and requires a bifurcated analysis.

In addressing her claims, we are guided by the following:

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.


                                      -9-
J-A24008-20


      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,
      946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
      of the bond-effect analysis necessarily depends on the
      circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Instantly, the orphans’ court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). We need only agree

with the orphans’ court as to any one subsection of Section 2511(a), as well

as Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc). Here, we analyze the court’s decision to terminate

under Section 2511(a)(8) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:
                                    ***

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and



                                     - 10 -
J-A24008-20


        termination of parental rights would best serve the needs
        and welfare of the child.

                                    ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).

     We first address whether the orphans’ court abused its discretion by

terminating Mother’s parental rights pursuant to section 2511(a)(8).

     “[T]o terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(8), the following factors must be demonstrated: (1) the
     child has been removed from parental care for 12 months or more
     from the date of removal; (2) the conditions which led to the
     removal or placement of the child continue to exist; and (3)
     termination of parental rights would best serve the needs and
     welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1226,
     1275-76 (Pa. Super. 2003); 23 Pa.C.S.[] § 2511(a)(8). “Section
     2511(a)(8) sets a 12-month time frame for a parent to remedy
     the conditions that led to the children’s removal by the court.” In
     re A.R., 837 A.2d 560, 564 (Pa. Super. 2003). Once the 12-
     month period has been established, the court must next
     determine whether the conditions that led to the child’s removal
     continue to exist, despite the reasonable good faith efforts of the
     Agency supplied over a realistic time period. Id. Termination
     under Section 2511(a)(8) does not require the court to evaluate
     a parent’s current willingness or ability to remedy the conditions
     that initially caused placement or the availability or efficacy of
     Agency services. In re Adoption of T.B.B., 835 A.2d 387, 396
     (Pa. Super. 2003); In re Adoption of M.E.P., supra.



                                   - 11 -
J-A24008-20



In re Z.P., 994 A.2d 1108, 1118 (Pa. Super. 2010) (emphasis added).

      Here, the statutory period of twelve months required under Section

2511(a)(8) has clearly been met, as Child was most recently removed from

Mother’s care in October of 2018, and she currently remains in foster care.

Moreover, the orphans’ court has determined that the conditions which led to

Child’s removal still exist, and that termination of Mother’s parental rights

would best serve the needs and welfare of Child. In support of its decision,

the orphans’ court opined:

      [T]he record shows that Mother:       (1) only recently began
      treatment for her mental illness; (2) is only recently allegedly
      drug[-]free; (3) is only recently not homeless; (4) has not
      maintained employment for more than a few months at a time;
      and, accordingly, (5) has failed to establish and maintain a
      lifestyle that would permit her to provide long-term care for …
      [C]hild.

      The testimony and evidence supports by clear and convincing
      evidence that the conditions which led to the placement of …
      [C]hild continue to exist, Mother cannot or will not remedy those
      conditions within a reasonable period of time, and any services or
      assistance reasonably available to Mother are not likely to remedy
      the conditions which led to placement within a reasonable period
      of time.

OCO at 5-6.    We deem the orphans’ court’s determination under Section

2511(a)(8) to be well-supported by the record, and we discern no abuse of

discretion.

      As for its analysis under Section 2511(b), the orphans’ court found:

      [P]rimarily due to the young age of … [C]hild at the time of
      separation, and the lapse of over 12 months since [she has] had
      any contact with Mother, … it is unlikely any bond between Mother
      and [C]hild persists. Ms. Campbell testified that … [C]hild seeks
      and receives parental nurturing from the adoptive resource family.

                                    - 12 -
J-A24008-20


       Further, even if the court were to find an ongoing bond, it would
       be in the best interests of … [C]hild to sever that bond for the sake
       of achieving safety, consistency, and permanency for … [C]hild.

Id. at 8.4 As there is competent evidence in the record to support the orphans’

court’s credibility and weight assessments regarding Child’s needs and

welfare, and the absence of any bond with Mother, we conclude that the court

did not abuse its discretion as to Section 2511(b).

       Our review of the record reveals no other potential, non-frivolous issues

that Mother could raise on appeal. As such, we agree with counsel that a

direct appeal in this case is wholly frivolous. Accordingly, we grant counsel’s

petition to withdraw, and we affirm the decree terminating Mother’s parental

rights to Child, pursuant to 23 Pa.C.S. § 2511(a)(8) and (b).

       Decree affirmed. Petition to withdraw granted.




____________________________________________


4The orphans’ court’s decision is further supported by the following statement
by counsel for Child:

       What’s unfortunate about this case is the fact that we have a child
       who’s four years of age who has been in care for more than half
       of her life. Reunification was accomplished at one point, and it
       didn’t last very long, I think about six months roughly. At that
       point in time, [Child] was re-detained, and we have not been able
       to reunify despite many services that have been offered.

       The other significant concerning thing to me is that there have
       been four or five visits during the entire pendency of the case as
       it stands now…. Stability is paramount for … [C]hild. Reunification
       was attempted, it was achieved, it was attempted again. We can’t
       keep doing this. It’s not in her best interests.

N.T. Hearing, 12/12/19, at 88.

                                          - 13 -
J-A24008-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2020




                          - 14 -